PER CURIAM.
Appellant, Jeromy Schiedenhelm, appeals the order denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, where he raised eight claims of ineffective assistance of counsel. Because Appellant filed a legally and facially sufficient claim in ground six, and the attachments do not conclusively refute the claim, we reverse the summary denial of ground six and remand for an evidentiary hearing or for the court to attach portions of the record that conclusively refute the claim. See Cioeta v. State, 204 So.3d 156 (Fla. 5th DCA 2016). In all other respects, we affirm.
AFFIRMED in part; REVERSED in part; REMANDED.
SAWAYA, TORPY, and WALLIS JJ., concur.